Judgment, Supreme Court, New York County (Robert Lippmann, J.), entered April 16, 1999, which granted petitioner off-track betting corporation’s application to annul a fine imposed by respondent New York State Racing and Wagering Board, unanimously affirmed, without costs.
The fine was properly annulled because imposed for a violation of Racing, Pari-Mutuel Wagering and Breeding Law, article V-a, § 527, for which violation no authority to impose a fine can be found in the statute (see, Matter of Nostima Foods v State Liq. Auth., 71 NY2d 648, 652). We reject respondent’s argument that such authority can be found in article X, section *3801005, which, in terms, authorizes fines for violations of article X. That argument is based on the premise that section 527 is incorporated into article X by the reference thereto in section 1008 (3) of article X, but the premise is refuted by the different, and more explicit, legislative language used in section 1008 (4) (b) (ii) and (iii) and section 1009 (5) (b) to incorporate other provisions into article X. We would also note respondent’s repeated unsuccessful attempts to amend section 522 so as to obtain explicit authority to impose fines for article V and V-a violations. Concur — Rosenberger, J. P., Williams, Wallach, Saxe and Buckley, JJ.